Name: Commission Regulation (EEC) No 2291/89 of 27 July 1989 amending Regulation (EEC) No 1952/89 fixing for the 1989/90 marketing year the minimum price to be paid to producers for Williams and Rocha pears and the amount of production aid for such pears in syrup and/or in natural fruit juice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 218/28 Official Journal of the European Communities 28 . 7. 89 COMMISSION REGULATION (EEC) No 2291/89 of 27 July 1989 amending Regulation (EEC) No 1952/89 fixing for the 1989/90 marketing year the minimum price to be paid to producers for Williams and Rocha pears and the amount of production aid for such pears in syrup and/or in natural fruit juice Committee for Products Processed from Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1 1 25/89 (2), and in particular Articles 4 (4) and 5 (5) thereof, Whereas Commission Regulation (EEC) No 1952/89 (3) fixed, for the 1989/90 marketing year, the minimum price to be paid to producers and the production aid for Williams and Rocha pears for Portugal ; whereas it has been established that these amounts were incorrectly fixed for Portugal because of a calculation error at the time of their fixing and should consequently be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management HAS ADOPTED THIS REGULATION : Article 1 In the Annex to Regulation (EEC) No 1952/89 the amount of the minimum price to be paid to producers of 'ECU 23,017' and the amount of production aid of 'ECU 8,405', fixed for Portugal for Williams and Rocha pears, are replaced by 'ECU 22,949' and 'ECU 8,335' respec ­ tively. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 15 July 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1989. For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No L 49, 27. 2. 1986, p. 1 . (2) OJ No L 118 , 29 . 4. 1989, p. 29. 0 OJ No L 187, 1 . 7. 1989, p. 100.